                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

 GREENFIELD REHABILITION
 AGENCY, INC.,

                           Plaintiff,
 v.                                                Case No. 18-CV-1891-JPS

 WOLVERTON OPERATIONS, LLC,
 KAYE HEALTHCARE, LLC, and EDEN                                   ORDER
 CONSULTING, LLC,

                          Defendants.


      This case, originally filed in Fond du Lac County Circuit Court, was

removed to this Court on November 30, 2018. (Docket #1). The plaintiff,

Greenfield Rehabilitation Agency Inc. (“Greenfield”), alleges that it

provided therapy services at a nursing home in Ripon, Wisconsin for which

it has not been paid, and it seeks to recover the unpaid amounts from the

defendants, Wolverton Operations, LLC (“Wolverton”), Kaye Healthcare,

LLC (“Kaye”), and Eden Consulting LLC (“Eden”). (Docket #1-1 at 6–9).

Greenfield also alleges that its contract to provide therapy services was

improperly terminated early, causing it to lose profits. Id. at 9. Greenfield

alleges that “Wolverton, Kaye, and Eden are related entities” with “no

separate identity,” and thus Greenfield seeks to hold all three entities

accountable for its damages. Id.

      On January 13, 2020, Greenfield and Eden filed a joint stipulation of

dismissal of Greenfield’s claims against Eden. (Docket #52). The dismissal

is without prejudice and without costs assessed to either party. Id. The

parties indicate that they will move the Court to convert their stipulated
dismissal to operate with prejudice upon completion of all payments set

forth in their settlement agreement. Id. The Court will adopt the parties’

stipulation of dismissal. See Fed. R. Civ. P. 41(a)(1)(A)(ii). The Court will

deny as moot a motion in limine filed by Eden at a point in the case when

Eden and Greenfield were still in a trial posture. (Docket #47).

       Unlike Eden, neither Wolverton nor Kaye entered an appearance in

this case after removal or filed an answer to Greenfield’s complaint.

Greenfield requested entry of default by the Clerk of Court, and on January

25, 2019, the Clerk entered default as to Wolverton and Kaye. In August

2019, Greenfield moved for default judgments against those defendants.

(Docket #23 and #26). No response to those motions for default judgment

has been received, and the time in which to do so has long since expired.

Civ. L. R. 7(b).

       Because the Clerk of Court has entered default against Wolverton

and Kaye, the Court must accept all well-pleaded facts relating to their

liability as true. Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995). However,

that does not relieve Greenfield of the responsibility to prove up its

damages under Rule 55(b)(2) of the Federal Rules of Civil Procedure.

Indeed, “even when a default judgment is warranted based on a party’s

failure to defend, the allegations in the complaint with respect to the

amount of the damages are not deemed true,” and the Court must conduct

an inquiry to ascertain the amount of damages with reasonable certainty.

e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th Cir. 2007) (quoting

In re Catt, 368 F.3d 789, 793 (7th Cir. 2004)). Judgment by default may not

be entered without a hearing on damages unless “the amount claimed is

liquidated or capable of ascertainment from definite figures contained in

the documentary evidence or in detailed affidavits.” Id. (quoting Dundee


                                  Page 2 of 4
Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th

Cir. 1983)).

       Greenfield seeks judgment against Kaye for $382,024.80 plus interest

until the judgment is satisfied. (Docket #23, #24, and #25). According to an

affidavit by Christopher Wolske (“Wolske”), Greenfield’s lawyer, this

amount includes (1) damages of $236,933.08 (for uncompensated therapy

services), (2) interest as of August 14, 2019 totaling $50,524.81, and (3)

attorney’s fees as of August 14, 2019 totaling $95,506.20. (Docket #24 at 2).

Wolske does not explain the $939.29 difference between the total of the

amounts listed in his affidavit and the amount Greenfield seeks in its

motion for default judgment.

       Greenfield seeks judgment against Wolverton for the same amount,

$382,024.80 plus interest until the judgment is satisfied. (Docket #26, #27,

and #28). Wolske filed an affidavit in support of the motion against

Wolverton that is identical in all material respects to his affidavit in support

of the motion against Kaye. (Docket #27). In it, he claims that the amount

sought against Wolverton includes (1) damages of $236,933.08, (2) interest

as of August 14, 2019 totaling $50,524.81, and (3) attorney’s fees as of

August 14, 2019 totaling $95,506.20. Id. at 2. Again, Wolske does not explain

the $939.29 difference between the total of the amounts listed in his affidavit

and the amount Greenfield seeks in its motion for default judgment.

       Greenfield’s motions for default judgment are not viable as currently

presented and must therefore be denied without prejudice. First, the Court

wonders whether the settlement with Eden has mooted the motions

entirely, as Greenfield pled that Eden, Wolverton, and Kaye are, for

purposes of liability, the same entity. Second, if the motions are not moot,

should Greenfield not seek default judgment against both entities together?


                                  Page 3 of 4
Third, the motions themselves do not comply with the above-cited

precedent. They are as bare-bones as possible, containing no meaningful

argument and attaching no evidence other than an affidavit from counsel

reciting the amounts alleged owed. Neither the complaint nor Greenfield’s

default judgment motions include, for example, copies of the unpaid

invoices or timesheets to support attorney’s fees. In sum, Greenfield has

much work to do before the Court could consider entering default

judgment against Wolverton or Kaye.

       If Greenfield wishes to refile motions for default judgment against

Wolverton and/or Kaye, it may do so on within twenty-one (21) days of

entry of this Order. If no motion is received by that date, the Court will

close this case entirely.

       Accordingly,

       IT IS ORDERED that Greenfield and Eden’s stipulation of dismissal

(Docket #52) be and the same is hereby ADOPTED. Greenfield’s claims

against Eden be and the same are hereby DISMISSED without prejudice

and without costs assessed to either party;

       IT IS FURTHER ORDERED that Eden’s motion in limine (Docket

#47) be and the same is hereby DENIED as moot; and

       IT IS FURTHER ORDERED that Greenfield’s motions for default

judgment against Wolverton and Kaye (Docket #23 and #26) be and the

same are hereby DENIED without prejudice.

       Dated at Milwaukee, Wisconsin, this 21st day of January, 2020.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge

                               Page 4 of 4
